UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4748



UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

v.

COREY HAMMOND, a/k/a Grey Hammond,

             Defendant – Appellant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00562-CCB)


Submitted: March 19, 2020                                         Decided: July 27, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished opinion. Judge Quattlebaum wrote the opinion in which Judge
Wilkinson and Judge Rushing joined.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Christopher J. Romano, Assistant
United States Attorney, Jeffrey Hann, Special Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
QUATTLEBAUM, Circuit Judge:

       On March 8, 2018, a jury convicted Corey Hammond of conspiracy to possess with

intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846. The

district court sentenced Hammond to a term of imprisonment of 240 months and 10 years

supervised release. Raising five issues, Hammond appeals his conviction and sentence,

challenging the district court’s treatment of his pre-trial motion related to the disclosure of

the government’s potential use of a cell-site simulator; the admissibility of certain expert

testimony about coded language; the admissibility of an old and allegedly irrelevant

photograph; the district court’s denial of his motion for a new trial; and his classification

as a career offender in sentencing. For the reasons set forth below, we affirm the judgment

of the district court.



                                              I.

       A federal grand jury returned a three-count, superseding indictment, charging Corey

Hammond, Marcel Gardner and Jorge Rodriguez-Avitta with three offenses. Count One

charged Hammond, Gardner and Rodriguez with one count of conspiracy to possess with

intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Count Two charged Gardner and Rodriguez with possession with intent to

distribute five kilograms or more of cocaine. Count Three charged Hammond with

possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1).

       Prior to trial, Hammond moved to suppress evidence from a government wiretap

used to intercept wire and electronic communications for cell phones associated with him

                                              2
and his alleged co-conspirators. During the suppression hearing related to the wiretap,

Hammond’s counsel raised a separate issue at Hammond’s request, asking the government

to disclose its potential use of a cell-site simulator prior to its use of the challenged

wiretaps. In raising the issue on Hammond’s behalf, his counsel noted: “Mr. Hammond

feels, Your Honor, in order to have a proper defense we need to have, we need to have

information concerning the exact devices or instruments or equipment used to actually

intercept the conversations . . . .” J.A. 70. But Hammond’s counsel specifically noted that

he intentionally did not file a motion to request such disclosure:

       And I did not file a request for such, for such equipment because, Judge
       Blake, it is my belief that it is not relevant to any theory that I could advance
       as to how it may somehow affect the legality of the wiretap . . . And again,
       Your Honor, I, I have a difficult time seeing how that fashions itself into an
       argument that this Court wants to hear or may wish to hear.

J.A. 70–72. After the issue was raised, the district court declined to consider Hammond’s

request: “No. I’d like to proceed with the motions that have already been briefed.” J.A. 72.

       During the jury trial, the government called Shane Lettau, an officer with the

Baltimore Police Department and a task force officer with the Drug Enforcement

Administration, to testify as an expert witness in the field of interpreting coded language.

The government played audio of a conversation between Hammond and Garry Smith from

August 2016, in which Hammond and Smith used the word “ticket.” During the call,

Hammond stated: “Yo that’s what I’m trying to tell you but at the same time, I can’t . . . yo

I can’t do that ticket though for one.” J.A. 430. The government then asked Officer Lettau

to interpret the word “ticket.” J.A. 328. In response, Lettau testified:



                                              3
       I believe they’re talking about money. I believe they’re talking about money
       in this call. It sounds like, Mr. Smith, based on my analysis of the call, Mr.
       Smith is middling to somebody else; and he’s saying to Mr. Hammond, If
       you’re guaranteeing it, you’re standing behind it, he can guarantee you the
       money. And Mr. Hammond is saying, I can’t do it for that price.

J.A. 328–29. Hammond did not object to this testimony at trial.

       Also, during its cross examination of Hammond, the government introduced an

almost six-year-old photograph of Hammond holding money. Prior to the admission of the

photograph, Hammond’s counsel objected to the introduction of the photograph as

irrelevant. The district court overruled the objection.

       The jury found Hammond guilty of conspiracy to possess with intent to distribute

five kilograms or more of cocaine and not guilty of the felon in possession charge.

Hammond moved for a new trial based on newly discovered evidence under Federal Rule

of Criminal Procedure 33. In support of his motion, Hammond cited two pieces of allegedly

newly discovered evidence—an undisclosed government wiretap and his T-Mobile phone

records. The district court denied Hammond’s motion. With respect to Hammond’s

argument concerning an undisclosed wiretap, the district court concluded that there was no

evidence of such a wiretap, finding that the evidence presented by Hammond was

consistent with other police activity that did not involve the interception of phone

communications. The district court also found that the evidence relied upon by Hammond

to support the existence of an undisclosed wiretap was not newly discovered. With respect

to Hammond’s argument concerning his T-Mobile phone records, the district court

concluded that the records would only be used for impeachment purposes and would not

be grounds for granting a new trial.

                                              4
       Subsequently, at his sentencing hearing, Hammond argued that he did not qualify

as a career offender because his prior controlled substance convictions were subsumed by

a racketeering conviction, resulting in only one prior conviction. As a result, Hammond

argued that he was not a career offender and his sentencing guideline range should be

between 210 months to 262 months. Hammond conceded that his sentence could not be

below 240 months as a result of the statutory minimum. The district court rejected

Hammond’s argument, determining that Hammond qualified as a career offender, resulting

in an Offense Level 37, Criminal History Category V with a guideline range of 324 to 405

months. In the alternative, the district court concluded that an Offense Level 34, Criminal

History Category IV with a guideline range of 210 to 262 months was appropriate. After

considering the 18 U.S.C § 3553(a) factors, the district court sentenced Hammond to 240

months of imprisonment and 10 years supervised release.

       Hammond filed a timely notice of appeal, and we have jurisdiction pursuant to 18

U.S.C. § 3742(a) and 28 U.S.C § 1291.



                                            II.

       As noted above, Hammond raises five issues on appeal. First, Hammond argues that

the district court erred by not requiring the government to disclose whether it had used a

cell site simulator to intercept his cell phone calls prior to the issuance of the wiretap.

Second, Hammond argues that the district court improperly admitted Officer Lettau’s

expert testimony about the word “ticket.” Third, Hammond argues that the district court

erred in allowing the admission of the old photograph of him holding money. Fourth,

                                            5
Hammond argues that the district court erred in denying his motion for a new trial. Fifth,

Hammond argues that the district court erred in sentencing him as a career offender. We

address each of these arguments in turn.

                                               A.

       Hammond first argues that the district court erred by failing to order the government

to disclose whether it used a cell-site simulator. Although the district court’s ruling might

ordinarily be reviewed for abuse of discretion, a district court is under no obligation to

consider a defendant’s pro se motion when he is represented by counsel. See McKaskle v.

Wiggins, 465 U.S. 168, 183 (1984); United States v. Carranza, 645 F. App’x 297, 300 (4th

Cir. 2016). Here, it is undisputed that Hammond was represented by counsel at all stages

of the proceeding below. J.A. 2. It is also clear that Hammond’s motion regarding the cell-

site simulator was made in a pro se capacity. Hammond’s counsel expressly stated that he

declined to file a motion on the issue of the cell-site simulator and only raised the issue on

Hammond’s behalf. J.A. 70-71. Consequently, because it had no obligation to consider

Hammond’s pro se motion, the district court did not err in failing to order the government

to disclose whether it used a cell-site simulator. 1




       1
          To the extent Hammond now attempts to raise a challenge under Brady v.
Maryland, 373 U.S. 83 (1963) on this basis, our review is for plain error. United States v.
Catone, 769 F.3d 866, 871 (4th Cir. 2014). We find no error, plain or otherwise, as
Hammond falls far short of satisfying the requirements for a viable Brady claim. See United
States v. Wolf, 860 F.3d 175, 193 (4th Cir. 2017); United States v. King, 628 F.3d 693, 703
(4th Cir. 2011).

                                               6
                                               B.

       Second, Hammond argues that the district court erred in admitting Officer Lettau’s

testimony regarding the definition of the word “ticket.” Because Hammond failed to object

to Officer Lettau’s testimony at trial, the alleged error is reviewed for plain error. United

States v. Baptiste, 596 F.3d. 214, 220 (4th Cir. 2010). Under plain error, Hammond must

show (1) an error was made; (2) the error is plain; and (3) the error affects substantial rights.

Id. An error affects substantial rights if it affected the outcome of the district court

proceedings. Id. Even if the error is plain and affects substantial rights, an appellate court

will not correct the error “unless a miscarriage of justice would result or the error seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings independent of

the defendant’s innocence.” Id. (quoting United States v. Johnson, 219 F.3d 349, 353 (4th

Cir. 2000)).

       Hammond fails to make this showing. As an initial matter, it is not clear that the

district court erred in admitting portions of Officer Lettau’s testimony. Federal Rule of

Evidence 702 provides the standard for the admissibility of expert testimony. It provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue; (b)
       the testimony is based on sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the expert has reliably
       applied the principles and methods to the facts of the case.

Fed. R. Evid. 702. Under Rule 702, courts routinely allow law enforcement officers with

extensive drug experience to give expert testimony on the meaning of drug-related code

words. United States v. Wilson, 484 F.3d 267, 275 (4th Cir. 2007).

                                               7
       However, even if an officer is admitted as an expert, his testimony is still subject to

several limitations under Rule 702. 2 For example, in providing his testimony, an officer

must reliably apply his principles and methods to the facts of the case. Id. at 276. In the

context of expert testimony on the use of code words in a drug transaction, “the principle

used by the agent is that participants in such transactions regularly use code words to

conceal the nature of their activities. The method used by the agent is the application of

extensive experience to analyze the meaning of the conversations.” United States v.

Galloway, 749 F.3d 238, 245 (4th Cir. 2014) (quoting Fed. R. Evid. 702 advisory

committee’s note (2000 amends.)) (emphasis in original). If an officer fails to offer an

explanation as to why he opined that a conversation meant what it did, an officer’s

testimony may be inadmissible. Wilson, 484 F.3d at 276. Additionally, an officer’s

testimony must be helpful to the jury to be admissible. Id. at 276–77. If an officer simply

restates a clear conversation, his testimony is not considered helpful and is not admissible

under the rule. Id. Finally, an officer may not add language to a conversation through his

testimony. Id. at 277.




       2
         In United States v. Wilson, 484 F.3d 267 (4th Cir. 2007), this Court distinguished
between experiential expert testimony and scientific expert testimony. Id. at 274. In doing
so, we noted that while scientific expert testimony is “objectively verifiable” and “subject
to the expectations of falsifiability, peer review, and publication,” experiential expert
testimony is more opaque. Id. (internal quotation marks omitted). Despite the lack of
scientific method used in experiential testimony, Wilson indicates that experiential experts
must still be subjected to the rigors of Rule 702’s requirements. See id.



                                              8
       Here, Hammond argues Officer Lettau’s testimony translating the word “ticket” is

inadmissible because he testified beyond his expertise by decoding an entire conversation

and by failing to apply his methodology. Both of Hammond’s arguments lack merit. In

response to the government’s question, Officer Lettau immediately defined “ticket” as

money. He then explained his interpretation by defining the term in the context of the call.

Rather than translate clear language, Officer Lettau interpreted a coded word within the

context of a larger conversation.

       However, even if the district court erred in admitting Officer Lettau’s testimony, the

error did not affect Hammond’s substantial rights. Officer Lettau testified about multiple

other coded calls, and his testimony was supported by the testimony of Hammond’s co-

conspirators. Given the weight of this other evidence, Hammond has failed to show that

any error affected the outcome of the proceeding.

                                             C.

       Third, Hammond argues that the district court erred in admitting the nearly six-year-

old photograph of him holding money because it was not relevant. A district court’s

evidentiary ruling is reviewed for abuse of discretion. United States v. Johnson, 587 F.3d

625, 637 (4th Cir. 2009). “Erroneously admitted evidence is harmless if a reviewing court

is able to ‘say, with fair assurance, after pondering all that happened without stripping the

erroneous action from the whole, that the judgment was not substantially swayed by the

error.’” Id. (quoting Kotteakos v. United States, 328 U.S. 750, 765 (1946)).

       Under Federal Rule of Evidence 401, evidence is relevant if it has any tendency to

make a fact more or less probable than it would be without the evidence and the fact is of

                                             9
consequence in determining the action. Fed. R. Evid. 401. Evidence concerning a witness’s

credibility is relevant and may be introduced on cross examination. See United States v.

Zandi, 769 F.2d 229, 236 (4th Cir. 1985); United States v. Green, 617 F.3d 233, 251 (3d

Cir. 2010). Credibility evidence is relevant because “it might affect the finder of fact’s

determination of the weight to attach to the witness’s testimony regarding matters of

significance to the determination of the action.” Leardini v. Charlotte-Mecklenburg Bd. of

Educ., No. 3:09-CV-264, 2012 WL 346674, at *2 (W.D.N.C. Feb. 2, 2012) (quoting 1-6

WEINSTEIN’S EVIDENCE MANUAL § 6.01).

          During trial, Hammond testified that he did not have enough money to be released

from jail during the time period in which the photograph was taken. J.A. 339. (“Well, after

I was charged [in 2011], I didn’t have the money to get released. Nobody in my family had

the money to bail me out, so I sat there . . . .”). In response to Hammond’s testimony, the

government introduced the photograph of Hammond holding money from during the time

period Hammond testified he had no money to attack his credibility. “[B]y taking the stand,

[Hammond’s] credibility became subject to attack on cross-examination.” Zandi, 769 F.2d

at 236.

          Given this purpose, the district court did not abuse its discretion in admitting the

photograph. And even if the district erred in admitting the photograph, such error would

be harmless because the judgment was not substantially swayed by the error.

                                               D.

          Fourth, Hammond argues that the district court erred in denying his motion for a

new trial under Federal Rule of Criminal Procedure 33. In support of his motion, Hammond

                                               10
points to two pieces of evidence that were allegedly newly discovered—an undisclosed

wiretap and his T-Mobile phone records. The district court’s decision to deny a motion for

a new trial is reviewed for abuse of discretion. United States v. Burfoot, 899 F.3d 326, 340

(4th Cir. 2018).

       To obtain a new trial on the basis of newly discovered evidence, a defendant must

show: (1) the evidence is newly discovered; (2) the defendant exercised due diligence in

discovering the evidence; (3) the evidence is not merely cumulative or impeaching; (4) the

evidence is material to the issues; and (5) the evidence probably would result in an acquittal

at a new trial. United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989). A defendant must

meet all five parts of the Chavis test.

       Hammond fails to make this showing for multiple reasons. First, and as the district

court correctly pointed out, Hammond produced no evidence showing the existence of an

undisclosed wiretap. In fact, the only evidence in the record on this point—an affidavit

from an officer in the Baltimore Police Department—expressly states that no undisclosed

wiretap of Hammond’s phone occurred during those months. Further, despite repeated

requests to do so, Hammond failed to produce all of the evidence in support of his motion

for a new trial on appeal, effectively precluding our review of the district court’s conclusion

on this topic. See Fed. R. App. P. 10(b)(2). Second, to the extent Hammond has any

evidence to support his claim of an undisclosed wiretap, the district court was correct in

concluding the evidence was not newly discovered. As discussed above in Part II. A,

Hammond made a pre-trial motion related to an undisclosed wiretap prior to trial. The

district court did not abuse its discretion in determining that evidence referred to by

                                              11
Hammond before the trial began was not newly discovered. Third, the newly discovered

evidence provides only minimal impeachment value. Finally, and perhaps most

significantly, this evidence would probably not result in an acquittal. The government

produced significant evidence of Hammond’s guilt at trial, including the testimony of co-

conspirators, the testimony of law enforcement agents, Hammond’s own testimony and

airline and hotel records.

                                              E.

         Finally, Hammond argues that the district court erred in sentencing him as a career

offender. A district court’s criminal sentence is reviewed for reasonableness under an abuse

of discretion standard. United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018). A

sentence based on an improperly calculated guidelines range is procedurally unreasonable.

Id. However, it is unnecessary to vacate a conviction if a district court’s error in calculating

the guidelines range is harmless. United States v. McDonald, 850 F.3d 640, 643 (4th Cir.

2017).

         A defendant is a career offender under the sentencing guidelines if (1) he was at

least eighteen years old at the time he committed the instant offense of conviction; (2) the

instant offense of conviction is a felony that is either a crime of violence or a controlled

substance offense; and (3) the defendant has at least two prior felony convictions of either

a crime of violence or a controlled substance offense. U.S.S.G. § 4B1.1(a).

         On appeal, Hammond argues that he is not a career offender because he does not

have two prior felony convictions of a crime of violence or a controlled substance offense.

In support of his position, Hammond largely relies on United States v. Davis, 720 F.3d 215

                                              12
(4th Cir. 2013). In Davis, this Court held that a defendant was not a career offender when

he was sentenced under a consolidated sentence under North Carolina law. 720 F.3d at 218.

Under the plain language of the Guidelines, this Court reasoned that the defendant had

received only one sentence and was thus ineligible for career offender status. Id. at 219.

Hammond attempts to analogize to Davis, arguing that his two prior state felony drug

convictions should be subsumed by a separate racketeering conviction.

       Hammond’s argument fails because Davis is clearly distinguishable. In Davis, this

Court limited its holding to the unique circumstances surrounding the North Carolina

consolidated judgment: “We hold that where a defendant receives a ‘consolidated sentence’

(or ‘consolidated judgment’) under North Carolina law, it is one sentence and absent

another qualifying sentence, the enhancement is inapplicable.” Id. In contrast to Davis,

Hammond did not receive a consolidated sentence under North Carolina law. Instead, as

the district court noted, he was convicted of two separate offenses in separate judicial

districts. J.A. 508.



                                           III.

       For these reasons, the judgment of the district court is affirmed. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                           13